Pee Cueiam.
Plaintiff and respondent sought to recover from defendant and appellant $70, with interest, for rent. A jury in the municipal court, and upon appeal in the district court, returned a verdict for defendant and against plaintiff. The district court granted a new trial. The only question presented on appeal is whether it thereby abused its discretion. An examination of the record has satisfied us that no such abuse appears. It would serve no useful purpose to discuss at length the details of the facts, which involve no controversy of principle and which are of no general interest.
Affirmed.